CONCURRING OPINION.
WOODSON, J.
I fully concur in the result reached in this case, and to all that is said in the opinion, except I believe that the statutes prescribing the duties of the Board of Election Commissioners of the city of St. Louis, regarding the registration of electors, is mandatory, as regards the qualified voters of that city.
The whole registration of the city is clearly placed under their supervision and control. [R. S. 1909, art. 15.]
They are thereby expressly empowered to investigate, hear evidence and to strike from the registration books all names improperly placed thereon by the precinct registrars, and to add thereto names of qualified voters whose names were improperly omitted or erased therefrom by the precinct registrars, as well as those authorized to be placed upon the registration books by the courts, etc.
*356Section 6191, clauses 3, 4, 5, 6, 7 and 8 thereof, which read as follows:
“3rd. Separate printed lists, by precincts, showing names of qualified voters, alphabetically arranged, as they appear on the registry books; giving name, number of line in registry books and residence of such voter, at the time such registry books are delivered to the election commissioners by the precinct registrars at the close of registration.
“4th. Similar separate printed supplementary lists, by precincts, of names added as qualified voters to the registry books by precinct registrars.
“5th. Also similar supplementary lists, by precincts, of names erased from the registry books by precinct registrars.
“6th. Also similar printed supplemental lists, by precincts, of voters added, restored or erased by the board of election commissioners.
“7th. Also similar printed supplemental lists, by precincts, of voters added or restored by the court.
“8th. Also similar printed supplemental lists, by precincts, or voters added by the election commissioners or the courts, and whose names do not appear on the regular registration lists.”
The board, by this section, is given express authority to pass upon and adjudicate whether or not a person is, or is not, a qualified voter, and that section of the statute in express terms provides that the board shall state the “names of qualified voters,” as well as the facts upon which that finding is predicated.
If the registration books show that a party is in fact a qualified voter, but the board through error or fraud should find to the contrary, the courts entertain ample power, by the mandamus or other appropriate original writ, to compel it to so state that fact or its judgment.
"While the finding of the board, that a person was a qualified voter, might not be controlling, and doubt*357less would not be, in a contested , election case, if the fact should appear that he was not in fact, a qualified voter; but the object and purpose of the statute in requiring the Board of Election Commissioners to state the fact that he is a “qualified voter,” is to control the various judges and clerks of election, on the day of election, in passing upon the question, as to whether or not the persons who offer themselves as voters, are qualified voters. If that fact is not stated, then one set of judges and clerks in one precinct might hold that one person was a qualified voter, and those of another, upon the same showing, might hold to -the contrary, and vice versa. In other words, in my opinion, the judges and clerks, in those cities where the law provides for a registration of electors, have no authority whatever, to pass upon the qualifications of the voters, except perhaps in cases where their attention is called to some fact which shows the voter has been disqualified from voting since the board passed upon his qualification.
Vallicmt, C. J., concurs herein.